            Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 1 of 13




 1
                                                                   Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8

 9
                                     U.S. DISTRICT COURT
10
                          FOR THE WESTERN DISTRICT OF WASHINGTON
11
     STRIKE 3 HOLDINGS, LLC,                  )    Case No.: 2:17-cv-01731-TSZ
12                                            )
             Plaintiff,                       )
13
                                              )   SECOND AMENDED COUNTERCLAIMS
14   vs.                                      )   OF DEFENDANT JOHN DOE subscriber
                                              )   assigned IP
15   JOHN DOE subscriber assigned IP          )   address 73.225.38.130
     address 73.225.38.130,                   )
16                                            )    I)   DECLARATION OF NON-
             Defendant.                       )         INFRINGEMENT OF
17                                                 II) DECLARATION OF
                                              )
     ______________________                   )         UNENFORCEABILITY OF THE
18
                                              )         COPYRIGHTS UNDER THE
19   JOHN DOE subscriber assigned IP          )         DOCTRINE OF COPYRIGHT
     address 73.225.38.130,                   )         MISUSE (DISMISSED PER COURT
20                                            )         ORDER – DOCKET 58)
           Counterclaimant,                   )    III) ABUSE OF PROCESS
21   vs.                                      )
                                              )
22
     STRIKE 3 HOLDINGS, LLC,                  )
23                                            )
           Counterdefendant.                  )   DEMAND FOR JURY TRIAL
24                                            )
                                              )
25                                            )
26




                              FIRST AMENDED COUNTER CLAIMS     Page 1
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 2 of 13




 1
             COMES NOW, the Defendant/Counterclaimant, JOHN DOE subscriber assigned IP
 2
     address 73.225.38.130 (“DOE”) pursuant to Fed. R. Civ. P. 13 and 15, by and through its counsel
 3   of record, and hereby counterclaims against Plaintiff, STRIKE 3 HOLDINGS, LLC, (“S3H”) on
 4   the grounds described herein, and praying for the relief hereinafter set forth as follows:
 5

 6
                             COUNTERCLAIMS OF THE DEFENDANT
                        By JOHN DOE subscriber assigned IP address 73.225.38.130
 7

 8                                      NATURE OF THIS ACTION
 9           1.      Strike 3 Holdings, LLC has begun a perverse litigation campaign ostensibly to
10   “protect” its copyrights from infringement. John Doe is one such defendant in this campaign
11   against over 700 other defendants in numerous districts. John Doe, an ex-cop, seeks affirmative
     relief that he did not infringe the works at issue, that the works are unenforceable under the doctrine
12
     of copyright misuse, and that litigation model itself is actionable under the common law of abuse
13
     of process. What is clear is that the S3H litigation model is not what it claims, to protect itself
14
     from copyright infringement, rather S#H has a business model to use the court system to extract
15   income using “sue and settle” without resorting to the far less costly provisions provided under
16   the DMCA.

17
                                       JURISDICTION AND VENUE
18
             2.      The First and Second counterclaims are brought pursuant to 28 U.S.C. § 2201. This
19
     Court is thereby vested with subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)
20   because this case presents a federal question under the United States Copyright Act. These
21   counterclaims are brought in accordance with Federal Rule of Civil Procedure 13(a)(1). The
22   aforementioned causes of action arise out of the transactions or occurrences that are the subject
     matter of S3H’s Complaint and do not require adding another party over which the Court cannot
23
     acquire jurisdiction. The Third Amended Counterclaim is a counterclaim that arises out of the
24
     transactions or occurrences that are the subject matter of S3H’s Complaint and invokes the pendent
25
     jurisdiction of this Court.
26           3.      Venue is proper in that the tort of allege infringement occurred in this jurisdiction.



                                   FIRST AMENDED COUNTER CLAIMS           Page 2
                Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 3 of 13




 1
                                       GENERAL ALLEGATIONS
 2
            4.      John Doe is a retired police officer in his 70’s. He has been married for over 40
 3   years. Until he was sued by S3H, John Doe had never heard of the pornographic websites:
 4   “Blacked”, “Vixen”, or “Tushy”. John Doe does not know who downloaded these movies.
 5
                                         BACKGROUND
 6                           Broadband, DMCA, and Internet Infringement
            5.      The rise of DSL and Cable broadband in the United States created a blessing and a
 7
     curse for content owners (CO). The blessing is that CO’s could distribute their works to a much
 8
     larger audience. The curse for the CO’s was that it was easier for people to infringe their
 9
     copyrights.
10          6.      The 1998 enactment of the DMCA struck a balance between internet service
11   providers (ISP), (CO), and the distribution of copyrighted works. Congress provided a mechanism

12   for CO’s to provide notice to ISP’s (a DMCA notice) of alleged infringements of their copyrights.
     This system has worked fairly well. In cases where ISP’s have failed to properly “police” the
13
     DMCA notices, lawsuits have been file against ISP’s that they have not followed the DMCA, and
14
     large jury awards have been entered against the ISP’s. (See BMG Rights Management, LLC, et. al
15   v. Cox Enterprises, Inc., 4th Cir., 16-1972 (2018)).
16          7.      To avoid infringement liability, every ISP, including the ISP in this case,
17   COMCAST, has a policy of terminating subscribers when they receive a large number of DMCA
     notices.    For example, COMCAST has such a policy entitled: “Comcast’s DMCA Repeat
18
     Infringer Policy for Xfinity Internet Service“ found at          https://www.xfinity.com/suppo
19
     rt/articles/comcast-dmca-compliance-policy. The policy is not complicated – if COMCAST gets
20
     too many DMCA notices, they cut off their customer.
21          8.      The cost of sending a DMCA notice is negligible. The CO simply sends an email
22   (which costs almost nothing) to the ISP.

23
                   The IP Address, ISP Wifi Routers, and the Risk of False Positives
24
            9.      ISP’s, in effort to attract more subscribers and make more money, have marketed
25
     broadband to residential customers. Residential customers are then supplied with DSL or cable
26   modems or routers. These modems and routers are configured in such a way that any computer in


                               FIRST AMENDED COUNTER CLAIMS           Page 3
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 4 of 13



     a household can use any number of computers to access the internet which is mapped to a single
 1
     IP address.
 2
                              THE ECONOMICS OF PORNO-TROLLING
 3
            10.       The porn industry, like the rest of the media industry, has benefitted from the roll-
 4   out of broadband.          See The Hidden Economics of Porn               https://www.theatlantic.co
 5   m/business/archive/2016/04/ pornography- industry-economics-tarrant/476580/.
 6          11.       Numerous porn studios produce and distribute copyrighted video works. These
     include such well known names as Playboy, Penthouse, and Hustler who have migrated from the
 7
     print magazine format to the Internet. None of these studios have launched large scale “Doe”
 8
     campaigns of copyright infringement. In 2011, porn studios found that bittorrent litigation was a
 9
     profitable adjunct to their regular media distribution.
10                 Ingenuity 13,LLC (Prenda Law), Malibu Media, and Strike 3 Holdings
11          12.       In the decision of Honorable Otis Wright in the Central District of California, Judge

12   Wright characterized “Porno-trolling” as:
            …They’ve discovered then nexus of antiquated copyright laws, paralyzing social
13
            stigma, and unaffordable defense costs. And they exploit this anomaly by accusing
14
            individuals of illegally downloading a single pornographic video. Then they offer
            to settle—for a sum calculated to be just below the cost of a bare-bones defense.
15          For these individuals, resistance is futile; most reluctantly pay rather than have their
            names associated with illegally downloading porn. So now, copyright laws
16          originally designed to compensate starving artists allow, starving attorneys in this
            electronic-media era to plunder the citizenry.
17
            Ingenuity 13, LLC v. John Doe, 2:12-cv-08333-ODW-JC Document 130 Filed
18
            05/06/13
19

20          13.       As Judge Wright noted, Porno-trolling as a business model works because the cost

21   to initiate a lawsuit is extremely low in federal court ($400.00) and the cost to hire a copyright
     lawyer for the defendant can be very high ($ 300.00- $400.00 per hour). Retainers requested by
22
     prospective defense counsel frequently far exceed the cost to settle. When plaintiffs get any push
23
     back, they simply dismiss under Rule 41 and just incur the nominal filing cost of $ 400.00.
24
     Defendants meanwhile have had to be involved in the legal system – find defense counsel and pay
25   defense counsel a relatively large retainer.
26




                                 FIRST AMENDED COUNTER CLAIMS             Page 4
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 5 of 13



                                             Ingenuity 13, LLC
 1
            14.     Ingenuity 13, LLC aka Prenda Law, the subject of the aforementioned order
 2
     successfully exploited this model until they were sanctioned by the Central District of California.
 3   This sanction was upheld by the Ninth Circuit Court of Appeals. See Memorandum Opinion
 4   Ingenuity 13, LLC et. al vs. John Doe, 13-55859 (9th Cir 6/102016).
 5          15.     The lawyers involved were then indicted by the U.S. Attorney’s office in the
     District of Minnesota. On March 16, 2017, John L. Steele reached a plea agreement in the matter
 6
     of the United States vs. Steele, et. al 16-cr-00334 (D MN Dckt 43 3//6/2017).
 7
            16.     John Steele stipulated that from 2010 to 2014 that Prenda Law and the related
 8
     entities received $ 6,000,000.00 in copyright infringement settlement payments and caused losses
 9   totaling at least $ 3,000,000.00. A search of PACER shows that less than 500 cases were filed by
10   the entities related to Prenda Law during that short four year period.

11                                         Malibu Media, LLC
            17.     Malibu Media, LLC dba x-art.com, is a pornography production studio.
12
            18.     Malibu Media adopted the porno-trolling business model. From 2012 to 2016, over
13
     5,000 lawsuits filed. This was managed by the law firm of Lipscomb Eisenberg & Baker PL
14
     (“Lipscomb Law”) ran the Malibu Media lawsuits. If a case became difficult (e.g. unwinnable),
15   Malibu Media would “cut and run”, by filing a Rule 41 dismissal with prejudice.
16          19.     Attorney Emilie Kennedy worked at Lipscomb Law from 2012 to 2016 and was
     primarily responsible for filing all of the copyrights for Malibu Media with the Copyright Office
17
     (over 500+ copyright applications). In 2016, Emilie Kennedy, left Lipscomb and took her Malibu
18
     Media client with her to California, where it was then managed by the Pillar Law Group.
19
            20.     The key to Malibu’s litigation strategy was and is the “Ex Parte” motion to get
20   early discovery from the ISP. This involves: a) a torrent monitoring company – to say they
21   monitored the torrents; b) an “investigator” who testifies the monitoring torrents worked; c) a

22   business owner who testified that they had done everything in their power to control infringement
     and their company would go out of business unless the infringement was stopped; d) selection of
23
     high value judicial districts and exiting those districts when decisions became adversarial; e) use
24
     of “infringement stacking” to “infringement delay” to amplify damages rather than to try and
25
     mitigate damages; f) the wide distribution of “free” versions of their movies on such sites as
26   “Pornhub”.



                               FIRST AMENDED COUNTER CLAIMS             Page 5
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 6 of 13



            a. Malibu Media used a torrent monitoring company from Germany marketed under
 1
                  various names: Maverickeye, IPP, and Excipio (“Germans”). In many cases, the
 2
                  Germans had Tobias Fieser sign declarations that he “compared” each Malibu Work to
 3                each “Depository Copy” to verify infringement.
 4          b. Malibu Media also employed a “forensic investigator” of the alleged infringements,
 5                Patrick Paige signed thousands of pro form declarations for Malibu Media to get early
                  discovery.    Patrick Paige also signed numerous declarations that he “tested” the
 6
                  software for monitoring torrents in 2013, when in fact, he never tested the software.
 7
            c. Malibu Media also used Collette Pelissier, the “owner” of Malibu Media to attest that
 8
                  her company was in dire straits due to infringement.          Despite over 5 years of
 9                infringements, there is no evidence that Malibu Media ever sent a DMCA notice to a
10                single IP address of a “John Doe” IP address.

11          d. Malibu Media only sued in a small number of targeted judicial districts where the
                  income of the defendants had high net worth. Even within those districts, defendants
12
                  were isolated based on the high net worth of the districts.
13
            e. Malibu Media used “infringement stacking” and “infringement delay” to amplify
14
                  damages rather than to try and mitigate damages.
15          f. Malibu Media widely distributed almost full length “clips” of their movies on such sites
16                as “Pornhub” which market and promote “free porn”.
                         Strike 3 Holdings Torrent Monitoring and 700+ Lawsuits
17
            21.      S3H is a pornography production studio with several related entities located in the
18
     Los Angeles area of California. S3H operates three website brands: Blacked, Tushy, and Vixen.
19
            22.      S3H has adopted the porno-trolling business model. From late 2017 to date over
20   700 lawsuits have been filed.
21          23.      The key to S3H’s litigation strategy, is the “Ex Parte” motion to get early discovery

22   from the ISP. This involves: a) a torrent monitoring company – to say they monitored the torrents;
     b) an “investigator” who testifies the monitoring torrents worked; c) a business owner who testifies
23
     that they had done everything in their power to control infringement and their company would go
24
     out of business unless the infringement was stopped; d) selection of high value judicial districts
25
     and exiting those districts when decisions became adversarial; e) use of “infringement stacking”
26   to “infringement delay” to amplify damages rather than to try and mitigate damages



                                 FIRST AMENDED COUNTER CLAIMS             Page 6
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 7 of 13



            a. These infringements are detected by torrent monitoring firm based in either Karlsruhe
 1
                  or Hamburg Germany, using the same “IPP” software used by Malibu. The same
 2
                  individual, Tobias Fieser, apparently “checked” the thousands of infringements.
 3                Despite the fact that the Germans self-labelled their software as “forensic software”, it
 4                is in fact untested, unvalidated open source code.
 5          b. S3H’s also used a “forensic investigator” of the alleged infringements by looking at a
                  single PCAP, whose name is John Pasquale. Mr. Pasquale, according to his Linkedin
 6
                  profile, works as a consultant to PNB Paribas, not at 7 River Systems, an investigation
 7
                  firm run out of a suburban tract home in Maryland by his son. S3H’s also engaged
 8
                  Susan Stalzer to “compare” infringements. Ms. Stalzer has no experience in either the
 9                forensics industry or has never served as an expert witness.
10          c. S3H’s Greg Lansky attests that his company is in dire straits due to infringement

11                despite never complaining of such when he released works from 2014 to 2016.
            d. S3H only sues in small number of targeted judicial districts where the income of the
12
                  defendants had high net worth. Even within those districts, defendants were isolated
13
                  based on the high net worth of the districts.
14
            e. S3H also uses “infringement stacking” to “infringement delay” to amplify damages
15                rather than to try and mitigate damages. S3H has never sent a DMCA notice to the IP
16                address of a purported infringing defendant.
            f. S3H, like Malibu Media, also promotes the wide distribution of “free” versions of their
17
                  movies on such sites as “Pornhub” whose marketing model is that the consumer can
18
                  watch “free porn”.
19
            24.      S3H also distributes DVD’s.      These DVD’s are compilations of the shorter clips
20   that are at issue in these infringements. These DVD’s oddly enough do not indicate the owner of
21   the films is “Strike 3 Holdings”. These DVD’s also have the “copyright warning notice” at the

22   beginning of the films, which, oddly enough, is not present on the videos on the website of Vixen,
     Blacked, and Tushy.
23

24                       Malibu Media, Strike 3 Holdings, and Voltage Pictures
            25.      There is commonality between Malibu Media, S3H, and the non-porn lawsuits filed
25
     against the DOE defendants.
26




                                 FIRST AMENDED COUNTER CLAIMS             Page 7
                 Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 8 of 13



             26.     From 2013 to 2017 over 100 cases naming multiple Doe defendats have been filed
 1
     by a small IP boutique located in Seattle. It is estimated that over 2000 individual Doe defendants
 2
     were sued/ These cases have been largely managed by the movie distribution company, Voltage
 3   Pictures.
 4           27.     The key to Voltage Pictures litigation strategy was the same “ex parte” motion to
 5   get early discovery from the ISP. Voltages ex-parte motion’s shared this commonality with
     Malibu and S3H: use of the same German “investigators” (Tobias Fieser, etc.) and the same
 6
     untested German software (Maverickmonitor, etc.).
 7

 8
                                                  COUNT I
                            DECLARATION OF NON-INFRINGEMENT
 9
             28.     DOE realleges paragraphs 1-27 above as fully set forth herein.
10
             29.     A case and controversy exists between S3H and DOE regarding the alleged
11   infringement of the works that S3H allegedly owns.
12           30.     S3H alleges that DOE has infringed 80 copyrighted works as attached to their

13
     complaint as Exhibit A. These works are all approximately 30-40 minutes in length and involved
     graphic pornography that is marketed under the Vixen, Tushy, and Blacked website brands.
14
             31.     DOE’s did not infringe the 80 allegations of infringement, or any works marketed
15
     under the Vixen, Tushy, and Blacked websites. DOE has not infringed any of S3H’s rights under
16   17 U.S.C. § 106 nor has DOE has not infringed any of S3H’s rights under 17 U.S.C. § 501.
17           32.     DOE requests that the Court entered a judgment of non-infringement as to the

18   works that S3H alleges DOE to have infringed.
             33.     Absent a declaration of non-infringement DOE has an objectively reasonable
19
     apprehension of becoming the target of another lawsuit on the claims alleged here, or similar
20
     claims by this Plaintiff.
21
             34.     Dismissal of this lawsuit without prejudice is inadequate to vindicate DOE’s rights.
22           35.     DOE is entitled to a declaratory judgment of non-infringement, to his costs and
23   attorneys’ fees as a prevailing party pursuant to 17 U.S.C. § 505 and to such other and further relief

24
     as may be appropriate.

25

26




                                 FIRST AMENDED COUNTER CLAIMS             Page 8
              Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 9 of 13




 1                                               COUNT II

 2             DECLARATION OF UNENFORCEABILITY OF THE COPYRIGHTS

 3                       UNDER THE DOCTRINE OF COPYRIGHT MISUSE

 4           36.     DOE realleges paragraphs 1-35 above as fully set forth herein.
             37.     Dismissed per Court Order, see Docket 58.
 5
             38.     Dismissed per Court Order, see Docket 58.
 6
             39.     Dismissed per Court Order, see Docket 58.
 7           40.     Dismissed per Court Order, see Docket 58.
 8           41.     Dismissed per Court Order, see Docket 58.

 9           42.     Dismissed per Court Order, see Docket 58.
             43.     Dismissed per Court Order, see Docket 58.
10

11                                               COUNT III
12                               COMMON LAW ABUSE OF PROCESS

13
             44.     DOE realleges paragraphs 1-43 above as fully set forth herein.
             45.     Abuse of process requires: (1) an ulterior purpose to accomplish an object not
14
     within the proper scope of the process, (2) an act not proper in the regular prosecution of
15
     proceedings, and (3) harm caused by the abuse of process.
16           46.     Since October 17, 2017, S3H has filed over 700 cases that allege over 25,000
17   individual infringements against various IP addresses in select judicial districts.

18           47.     S3H’s Complaint – indeed all of S3H’s complaints filed across the country – are
     not filed to resolve a legal dispute.
19
             48.     S3H is not using the court and its authority to accomplish a proper object –i.e.
20
     resolution of a legal dispute. There is no legal dispute, only a scheme to extort.
21
             49.     S3H seeks to extract “sue and settle” damages in an unfair and inequitable manner.
22   Congress, intended, when it passed the DMCA, that S3H would use the easy and low cost DMCA
23   process to give notice to the allegedly infringing IP addresses.

24
             50.     The custom and practice of a reasonable copyright holder with internet media works
     would be to send a DMCA notice to the alleged infringer prior to initiating federal court
25
     proceedings. S3H does not use the DMCA process as this would likely end or at least significantly
26
     curtail any infringements, thus eliminating the targets of this sham litigation.


                                FIRST AMENDED COUNTER CLAIMS             Page 9
             Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 10 of 13



            51.     Instead of exercising the rights afforded to them under the Digital Millenium
 1
     Copyright Act – a simple and low-cost mechanism to address infringement – S3H stockpiles
 2
     alleged misdeeds and misuse the judicial process through the sham litigation described herein.
 3          52.     S3H’s intentional failure to send DMCA notices to the ISP addresses of alleged
 4   John Doe defendants evidences an ulterior purpose to accomplish an object not within the proper
 5   scope of the process: extortion through sham litigation.
            53.     S3H’s intentional failure to send DMCA notices to the ISP addresses of alleged
 6
     John Doe defendants is an act not proper in the regular prosecution of proceedings.
 7
            54.     S3H’s intentional failure to send DMCA notices to the ISP addresses of alleged
 8
     John Doe defendants has caused DOE and other defendants actual damages.
 9          55.     S3H’s reliance on form complaints, form declarations and form expert reports
10   evidence an ulterior purpose to accomplish an objection not within the proper scope of the process:

11   extortion through sham litigation.
            56.     S3H’s reliance on form complaints, form declarations and form expert reports is an
12
     act not proper in the regular prosecution of proceedings.
13
            57.     S3H’s reliance on form complaints, form declarations and form expert reports has
14
     caused DOE and other defendants actual damages.
15          58.     Filing a lawsuit with no intention of litigating evidences an ulterior purpose to
16   accomplish an object not within the proper scope of process: extortion through sham litigation.
            59.     Filing a lawsuit with no intention of litigating constitutes an act not proper in the
17
     regular prosecution of proceedings.
18
            60.     Filing a lawsuit with no intention of litigating has caused DOE and other defendants
19
     actual damages.
20          61.     Filing a complaint that makes no specific allegation of copyright infringement
21   against any defendant evidences an ulterior purpose to accomplish an object not within the proper

22   scope of process: extortion through sham litigation.
            62.     Filing a complaint that makes no specific allegations of copyright infringement
23
     against any defendant constitutes an act not proper in the regular prosecution of proceedings.
24
            63.     Filing a complaint that makes no specific allegations of copyright infringement
25
     against a particular defendant has caused DOE and other defendants actual damages.
26




                              FIRST AMENDED COUNTER CLAIMS              Page 10
                Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 11 of 13



            64.      Failing to disclose the actual parties in interest evidences an ulterior purpose to
 1
     accomplish an object not within the proper scope of process: extortion through sham litigation.
 2
            65.      Failing to disclose the actual parties in interest constitutes a willful act in the use of
 3   process not proper in the regular conduct of this proceeding.
 4          66.      Failing to disclose the actual parties in interest has caused DOE and other
 5   defendants actual damages.
            67.      Relying on mass-produced form declarations from declarants who are not available
 6
     to be questioned or have their representations verified evidences an ulterior purpose to accomplish
 7
     an object not within the proper scope of process: extortion through sham litigation.
 8
            68.      Relying on mass-produced form declarations from declarants who are not available
 9   to be questioned or have their representations verified is an act not proper in the regular prosecution
10   of proceedings.

11          69.      Relying on mass-produced form declarations has caused DOE and other defendants
     actual damages.
12
            70.      Sending demand letters threatening exaggerated and unsupportable damages when
13
     Plaintiff has no evidence of infringement evidences an ulterior purpose to accomplish an object
14
     not within the proper scope of process: extortion through sham litigation.
15          71.      Sending demand letters threatening exaggerated and unsupportable damages when
16   Plaintiff has no evidence of infringement is an act not proper in the regular prosecution of
     proceedings.
17
            72.      Sending demand letters threatening exaggerated and unsupportable damages has
18
     caused DOE and other defendants actual damages.
19
            73.      S3H herein has committed and continues to commit an abuse of process every time
20   it files another form Complaint it has no intention of litigating.
21          74.      S3H’s conduct, outlined herein, has been for the ulterior purpose of improperly

22   extorting settlements.
            75.      DOE and other defendants have been damaged as a result of S3H’s abuse of
23
     process.
24

25

26




                                FIRST AMENDED COUNTER CLAIMS                Page 11
             Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 12 of 13



                                    DOE’S PRAYER FOR RELIEF
 1
     DOE respectfully prays and judgment entered as follows:
 2
                       COUNT I – Declaratory Judgment of Non Infringement
 3          A. A declaration and entry of judgment that S3H claim for infringement be denied in
 4             their entirety and take nothing;
 5          B. DOE is the prevailing party under the Copyright Act;
            C. DOE be entitled to statutory attorney fees under the Copyright Act;
 6
            D. DOE be entitled to costs of suit; and
 7
            E. DOE be entitled to any other relief that this Court may allow.
 8
               COUNT II – Declaratory Judgment of Unenforceability of Copyrights
 9          A. Dismissed per Court Order, see Docket 58.
10          B. Dismissed per Court Order, see Docket 58.

11          C. Dismissed per Court Order, see Docket 58.
                                     COUNT III – Abuse of Process
12
            A. A finding that S3H abused this legal process by filing this case and other cases solely
13
               to extract statutory damages, while at the same time not sending a DMCA notice to
14
               the IP Address of the alleged infringer.
15          B. A finding that S3H use of unverified and untested infringement detection software
16             generated false positives leading to false claims of infringement.
            C. A finding that this litigation abuse resulted in claims that would far exceed any
17
               damage if S3H had given proper notice under the DMCA.
18
            D. An entry of damages for attorney fees and costs that is either: 1) the cost of defense
19
               for the improper suit and/or, 2) the difference in damages if S3H had given timely
20             notice to the Defendant after the first infringement.
21

22                                        Respectfully submitted,

23   Dated: 1/3/2019                      /s/ J. Curtis Edmondson
                                          Attorney for JOHN DOE
24

25

26




                              FIRST AMENDED COUNTER CLAIMS             Page 12
             Case 2:17-cv-01731-TSZ Document 64 Filed 01/03/19 Page 13 of 13




 1

 2
                                     CERTIFICATE OF SERVICE

 3
            I, J. Curtis Edmondson, hereby certify that on January 3, 2019, I electronically filed the

     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5

 6
                    Bryan J. Case, WSBA #41781
 7                  Email: bcase@foxrothschild.com
                    FOX ROTHSCHILD LLP (SEATTLE)
 8                  1001 Fourth Avenue, suite 4500
                    Seattle, Washington 98154
 9                  Telephone: (206) 624-3600
10
                    Lincoln D. Bandlow, Admitted Pro Hac Vice
11                  Email: lbandlow@foxrothschild.com
                    FOX ROTHSCHILD LLP (LOS ANGELES)
12                  10250 Constellation Blvd., Suite 900
                    Los Angeles, California 90067
13                  Telephone: (310) 598-4150
14                  Attorneys for Plaintiff Strike 3 Holdings LLC
15

16          DATED this 3rd day of January, 2019.

17

18                                           By: /s/ J. Curtis Edmondson
                                                 J. Curtis Edmondson
19

20

21

22

23

24

25

26




                               FIRST AMENDED COUNTER CLAIMS            Page 13
